Citation Nr: 0731921	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  07-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31 of Title 38 of the United States Code for 
the pursuit of a Baccalaureate Degree.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1994 to December 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse decision, dated in January 2007, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. The veteran's service-connected disabilities are 
patellofemoral syndrome of the right knee, rated 10 percent; 
limitation of motion of the right knee, rated 10 percent; and 
chronic rhinitis with history of tonsillitis and pharyngitis, 
rated 10 percent, for a combined rating of 30 percent.  

2. In May 2005, through participation in VA's vocational 
rehabilitation program, the veteran received the degree of 
Associate in Applied Science (AAS), Paralegal/Legal 
Assistant.  

3. In March 2007, the veteran was rehabilitated to the point 
of employability.

4. The veteran developed skills during her education that are 
adequate to secure and maintain employment in the field in 
which she was trained. 

5. The service-connected disabilities have not worsened to 
the point that the veteran is unable to perform the duties of 
the occupation for which she was found rehabilitated.

6. The occupation for which the veteran was found 
rehabilitated has not been found to be unsuitable due to her 
specific employment handicap and capabilities.

7. The veteran has overcome an employment handicap.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31 of Title 38 of the 
United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 21.35(e), 21.51, 21.94, 21.190, 21.283, 21.284 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.  The United States 
Court of Appeals for Veterans Claims (Court), however, has 
held that the duties to notify and to assist contained in the 
VCAA are not applicable to cases involving the waiver of 
recovery of overpayment claims because the notice and duty to 
assist requirements are found in Chapter 53 rather than 
Chapter 51 of Title 38 of the United States Code.  It follows 
that because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, the duties to notify 
and to assist contained in the VCAA are not applicable to 
this claim.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vocational Rehabilitation Training under Chapter 31

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status. 38 C.F.R. § 
21.180(a).  The veteran's initial case status is "applicant" 
status.  38 C.F.R. § 21.182.  Once the existence of a 
qualifying service-connected disability is established under 
38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled. 
38 C.F.R. § 21.50(a).  If the veteran attends the appointment 
for an initial evaluation, the veteran then progresses to 
"evaluation and planning status."  38 C.F.R. § 21.180(e)(1)-
(4).  During evaluation and planning status, it is determined 
whether the veteran has an employment handicap under 
38 C.F.R. § 21.40(b) and whether achievement of a vocational 
goal is feasible, and a plan is developed.  38 C.F.R. §§ 
21.184(a)(1), 21.50.  If the veteran completes "evaluation 
and planning status," she moves to "rehabilitation to the 
point of employability" status; from there progresses to 
"employment services" status; and from there to 
"rehabilitated" status.  38 C.F.R. §§ 21.180, 21.190, 21.194, 
21.196.  

For the purpose of Chapter 31 benefits, a veteran shall be 
declared rehabilitated when she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283. 38 U.S.C.A. 
§ 3101; 38 C.F.R. § 21.283(a).  The provisions of section 
21.283 also provide that the term "suitably employed" 
includes employment in the competitive labor market, 
sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c) (1) or 
(2) of section 21.283 are otherwise met.  38 C.F.R. § 
21.283(b).

Section 21.283(c) provides that a veteran who has been found 
to be rehabilitated to the point of employability shall be 
declared rehabilitated when she: (1) Is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days; (2) Is employed in an occupation unrelated 
to the occupational objective of the veteran's rehabilitation 
plan for at least 60 continuous days if the veteran concurs 
in the change and such employment follows efforts to secure 
employment for the veteran in the occupation objective of a 
rehabilitation plan, is consistent with the veteran's 
aptitudes, interests, and abilities; and utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In order to obtain reentrance into rehabilitation to the 
point of employability, i.e., receive an additional period of 
training or services, the evidence must show the following: 
(1) the veteran has a compensable service-connected 
disability; and either (2) current facts, including any 
relevant medical findings, establish that a service-connected 
disability has worsened to the extent that the effects of the 
service-connected disability considered in relation to other 
facts preclude the veteran from performing the duties of the 
occupation for which the veteran previously was found 
rehabilitated; or (3) the occupation for which the  veteran 
previously was found rehabilitated under Chapter 31 is found 
to be unsuitable on the basis of specific employment handicap 
and capabilities.  38 C.F.R. § 21.284.

Factual Background

In January 2002, the veteran signed an Individualized Written 
Rehabilitation Plan to obtain an AAS degree and sustain 
employment as a paralegal, legal secretary or in a related 
field.  In July 2004, the veteran reapplied for vocational 
rehabilitation requesting a Bachelor of Science degree in 
Business Management.  In May 2005, the veteran complete the 
program outlined in the Rehabilitation Plan and received an 
Associate Degree in the field of Law and Jurisprudence.  

In May 2005, her vocational rehabilitation program was 
interrupted because she indicated she applied for a position 
at the Post Office and was planning to continue her education 
at her own expense.  From November 2005 to February 2006, the 
veteran was working with the Texas Workforce Commission to 
register for employment services.  In June 2006, the veteran 
submitted an application for Chapter 31 training for a 
Bachelor's degree.  In August 2006, the veteran stated that 
she could not secure employment as a paralegal or in a 
similar field and requested that she be allowed to return to 
school to pursue a Bachelor's degree.  

In August 2006, VA notified the veteran that she was not 
entitled to complete a Baccalaureate Degree in Social Work 
through the Vocational Rehabilitation Program and offered her 
additional employment services.  The letter informed her that 
she needed to be re-evaluated to determine entitlement to 
additional services.  In November 2006, the veteran met with 
a new counselor, who informed her that she completed her 
training and assisted her in locating several employment 
opportunities.  In December 2006, VA sent the veteran a 
letter informing her that the appointment was cancelled as 
she did not fulfill the requirement of attending anger 
management and impulse control counseling.  In February 2007, 
the VA counselor informed the veteran that her training was 
sufficient for entry level employment and the veteran 
resisted anger management counseling.  

In March 2007, VA notified the veteran that she had completed 
the vocational rehabilitation plan and that she was 
considered rehabilitated and that VA would provide employment 
services when she was ready to look for a job. 

In May 2007, the veteran testified that she wanted to pursue 
a degree in social work and that none of her paralegal 
classes were transferable.  

Analysis

Under 38 C.F.R. § 21.283(c), a veteran shall be declared 
rehabilitated when she pursues additional education or 
training, in lieu of obtaining employment, after completing 
her prescribed program of training and rehabilitation 
services if the additional education or training is not 
approvable as part of the veteran's rehabilitation program 
under Chapter 31 and the achievement of employment consistent 
with the veteran's aptitudes, interests, and abilities will 
be enhanced by the completion of the additional education or 
training.  

The record shows that the veteran successfully completed the 
"evaluation and planning stage" when she earned her AAS 
degree in May 2005 as part of her rehabilitation plan.  After 
completing her prescribed program of training and 
rehabilitation, the veteran pursued additional education.  
And while in "employment services" status, she continued to 
request further vocational rehabilitation training under 
Chapter 31.  The VA attempted to evaluate the veteran for 
further training, but she did not cooperate.  In March 2007, 
the veteran was declared rehabilitated to the point of 
employability. 

The record also shows that the additional education was not 
approved as part of the veteran's rehabilitation program 
under Chapter 31, notwithstanding the fact that achievement 
of employment consistent with the veteran's aptitudes, 
interests, and abilities may be enhanced by the completion of 
the additional education or training.  It is clear that the 
acquisition of a Bachelor degree was not encompassed in her 
plan for rehabilitation under Chapter 31.  For these reasons, 
the Board finds that the veteran was correctly declared 
rehabilitated. 

As the veteran was properly considered rehabilitated under 
38 C.F.R. § 20.283(c), she may be provided an additional 
period of training or services only if the following 
conditions are met:  (1) the veteran has a compensable 
service-connected disability, which is not disputed, and 
either (2) current facts, including any relevant medical 
findings, establish that a service-connected disability has 
worsened to the extent that the effects of the service-
connected disability considered in relation to other facts 
preclude the veteran from performing the duties of the 
occupation for which the veteran previously was found 
rehabilitated; or (3) the occupation for which the  veteran 
previously was found rehabilitated under Chapter 31 is found 
to be unsuitable on the basis of specific employment handicap 
and capabilities. 

The veteran does have compensable service-connected 
disabilities, consisting of a right knee disability and 
chronic rhinitis, with a combined rating of 30 percent. 
Nevertheless, the veteran does not contend and the record 
does establish that her service-connected disabilities have 
worsened to the extent that they prevent the veteran from 
performing the duties of the occupation of a paralegal or in 
a closely related occupation.  Furthermore, the occupation 
for which she was found rehabilitated under Chapter 31 has 
not been found to be unsuitable on the basis of her specific 
employment handicap and capabilities.  38 C.F.R. § 21.284.

The veteran's underlying reasoning for her claim is that, 
despite her good-faith efforts to obtain suitable employment 
in her chosen field, she has been unable to do so and that 
additional education would enhance her ability to achieve 
employment in social work.  

In the absence of evidence that the service-connected 
disabilities have worsened to the extent that the veteran is 
prevented from performing the duties of the occupation of a 
paralegal or in a closely related occupation or that the 
occupation of paralegal for which she was found rehabilitated 
under Chapter 31 is unsuitable because of her service-
connected right knee disability and chronic rhinitis, the 
criteria for reentrance into a rehabilitation program under 
38 C.F.R. § 21.284 have not been met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
additional period vocational rehabilitation training under 
Chapter 31 of Title 38 of the United States Code for the 
pursuit of a Baccalaureate Degree. 


ORDER

Additional vocational rehabilitation training under Chapter 
31 of Title 38 of the United States Code for the pursuit of a 
Baccalaureate Degree is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


